THOMPSON, Judge.
The petitioner, V.J.R, a child, seeks a writ of habeas corpus to obtain release from secured detention. We grant the petition.
Section 985.215(10)(a)(l), Florida Statutes, requires that a child committed to the Department of Juvenile Justice (D.J.J.) awaiting dispositional placement be removed from detention within 5 days, unless D.J.J. seeks an order authorizing continued detention not to exceed 15 days. D.J.J. has not moved for ah extension and the child is being held beyond the statutory period.
Respondent contends that the child is being held pursuant to section 985.231(l)(a)l.C.(l), Florida Statutes, for a violation of community control. The record does not support that the child is being held for a violation of community control. We therefore grant the petition, issue the writ and order the child to be immediately released.
PETITION GRANTED.
GRIFFIN, C.J., and PETERSON, J., concur.